DETAILED ACTION
This action is in response to amendments received on 10/20/2021. Claims 1-12 were previously rejected. Claims 1, 4, 6 and 8-12 have been amended and claims 2-3, 5 and 7 canceled. A complete action on the merits of claims 1, 4, 6 and 8-12 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 6, 10 and 12 are objected to because of the following informalities:  
“feeding means” in line 4 of claim 1 should be amended to recite --a feeding means--.
“said fluid” in line 10 of claim 1 should be amended to recite --said electro-conductive fluid--.
“suction means” in line 4 going to line 5 of claim 6 should be amended to recite --a suction means--.
“control means” in line 2 of claim 10 should be amended to recite --a control means--.
“control unit” in line 2 of claim 12 should be amended to recite --said control unit--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at least two delivery holes with a first delivery hole substantially surrounding the at least one neutral electrode and with a second delivery hole substantially surrounding the at least one active electrode, and wherein the electrosurgical device comprises at least one suction duct for suctioning biological residue which passes through said hollow body, said at least one active electrode and said at least one neutral electrode being arranged symmetrically with respect to a suction mouth of said suction duct” in lines 14-20. It is at most unclear how many hollow bodies, how many active electrodes, how many neutral electrodes and how many suction ducts there are. At most it appears though there are a single electrode (active/neutral) in each of the two delivery holes such that each hole would substantially surround each electrode. It is unclear how more than one active electrodes and more than one neutral electrodes could be positioned in each hole without causing short circuit. In addition, it is unclear if “said hollow body” in line 18 of the claim is the same or different than the “at least one hollow body” introduced in the preamble of the claim. Moreover, it is unclear how many suction ducts there are and if each one is positioned in each of the hollow bodies (if 
Claim 6 recites the limitation "at least one exhaust mouth of said biological residue formed on said proximal ending part and connectable to suction means" in lines 3-5. It is at most unclear what is meant by “at least one exhaust mouth of said biological residue”. First, there are no biological residue introduced in the claims and if there were a functional recitation associated with the suction mouth to be configured to aspirate biological residue, it is at most unclear how the biological residue can have at least one exhaust mouth. For analysis, it is assumed that the claim is directed to the suction mouth being configured to allow aspiration of biological residue through said suction duct to an exhaust mouth formed on said proximal ending part connected to a suction means. Clarification and appropriate correction is required.
Claims 4 and 8-12 are rejected due to dependency over claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US Pub. No. 2014/0066929).
Regarding Claim 1, Mark teaches an electrosurgical device comprising at least one hollow body 14 of elongated shape (Fig. 1)and having:
a gripping portion (handpiece 12 or gripping portion 30 as seen in Fig. 1), in turn, comprising a proximal ending part connectable to a current generator (through cautery supply cable 22 shown in Fig. 22 or ) and to feeding means 20 of an electro-conductive fluid ([0054] and Fig. 1);
a contact portion 2 comprising a distal ending part having at least one active electrode and at least one neutral electrode adapted to come into contact with the body of a patient ([0052]-[0054] introduce the electrosurgical device of Mark as being bipolar as such examiner takes the position that one of electrodes 216 shown in Fig. 2C is an active electrode and the other electrode 216 is configured as a neutral electrode in order to complete a bipolar arrangement); and
at least one tubular duct 240 passing through said hollow body and having at least one feeding hole of said fluid formed on said proximal ending part, and at least one delivery hole of said electro-conductive fluid formed on said distal ending part (Figs. 2c, 3B and [0064]); 
wherein said at least one delivery hole comprises at least two delivery holes 240 with a first delivery hole substantially surrounding the at least one neutral electrode and with a second 
wherein the electrosurgical device comprises at least one suction duct 36 for suctioning biological residue which passes through said hollow body ([0057], [0059] and [0064] as seen in Fig. 2C), said at least one active electrode and said at least one neutral electrode 216 being arranged symmetrically with respect to a suction mouth of said suction duct (Fig. 2C).
Regarding Claim 4, Mark teaches wherein said tubular duct has at least one section coaxial to each of said at least one active electrode and said at least one neutral electrode (Fig. 2c shows each tubular duct 240 having at least one section coaxial to each of electrodes 216).
Regarding Claim 6, Mark teaches wherein said at least one suction duct 36 comprises the suction mouth formed at said distal ending part and at least one exhaust mouth of said biological residue formed on said proximal ending part and connectable to suction means (as best understood in light of the 112 rejection above, Mark teaches aspiration lumen 36 having a distal suction mouth seen in Fig. 2C configured to allow aspiration of biological residue through the lumen to an exhaust mouth 18 seen in Fig. 1 connectable to a suction source, see [0054] and [0060]).
Regarding Claim 8, Mark teaches wherein said electro- conductive fluid comprises a saline solution ([0058], [0060] and [0064]).
Regarding Claim 10, Mark teaches comprising control means of said suction means formed on said gripping portion ([0053], [0056] and Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mark as applied above in view of McClurken (US Patent No. 7,811,282).
Regarding Claim 9, Mark teaches the invention as applied above, but does not show comprising on / off switching means for power which are formed on said gripping portion. It seems to point to the use of a generator that has the settings and controls thereon rather than having the controls on the handle of the device. In the same field of invention, McClurken teaches a bipolar instrument having an RF power activation switch such as handswitch 168 (Fig. 12 and Col. 9, ll. 27-32 and Col. 16, ll. 61-Col. 17, ll. 11) on the handle (formed on the gripping portion) 
Regarding Claim 11, Mark teaches the invention of claim 1 as applied above with at least one power supply and control unit comprising:  at least one radio frequency current generator; and  suction means of biological fluids ([0053]-[0054]), but does not show an appliance for electro-surgery, comprising:  at least one supporting frame for resting on a ground surface; and the least one power supply and control unit associated with said at least one supporting frame as claimed.
In the same field of invention, McClurken teaches a cart 2 comprising a fluid source pole 16 and a support member 8 carrying a platform 12 for holding a power source and control unit as seen in Fig. 1 and disclosed in Col. 7, ll. 35-54). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make use of a similar cart for holding the power supply and control unit as well as the fluid supply and vacuum source of Mark in order allow for easy transportation as McClurken teaches.
Regarding Claim 12, Mark teaches wherein said electrosurgical device is operatively connected to said at least one power supply and control unit by interposition of connecting means (Mark teaches handpiece 12 having an aspiration line 18, a fluid delivery line 20, and a cautery supply cable 22 as shown in Fig. 1 and discussed in [0054]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794